Citation Nr: 0514414	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury, including peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from March 1951 to March 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Providence, Rhode Island, Regional Office (RO), which denied 
service connection for residuals of a cervical spine injury, 
including peripheral neuropathy.  An October 2004 RO hearing 
was held, during which it was clarified that the 
aforementioned issue was the only issue on appeal.  

The case is now ready for the Board's appellate 
determination.  


FINDINGS OF FACT

1.  A cervical spine injury/disability, including arthritis 
and cervical stenosis/radiculopathy, was not shown during 
service.  

2.  A cervical spine disability, including arthritis and 
cervical stenosis/radiculopathy, was initially clinically 
shown in the late 1970's or later, more than two and a half 
decades after service at a time too remote to be reasonably 
related to any incident of service.  


CONCLUSION OF LAW

A cervical spine disability, including arthritis and cervical 
stenosis/radiculopathy, was not incurred in or aggravated by 
appellant's wartime service, nor may cervical arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 
C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Assuming that Section 3 of the VCAA is applicable with 
respect to the cervical disability service connection 
appellate issue, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to that issue.  With respect to the cervical 
disability service connection issue, a comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence are documented in the claims folder.  Appellant's 
service medical records and available post-service clinical 
records have also been associated with the claims folder, 
which include documentation of an in-service jeep injury as 
alleged and contemporaneous records of medical treatment.  
Although appellant many years after service alleged that a 
private physician in 1973 informed him that there was a 
fractured bone in the "back", appellant concedes that any 
medical records from that physician or any other source 
regarding the "fracture" are unobtainable.  See, for 
example, an October 2004 RO hearing transcript.  It is also 
significant that appellant has not specifically alleged that 
the fractured bone in 1973 involved the cervical spine.  The 
RO has also recently obtained VA outpatient treatment records 
dated in 1979, which reported only an eight-month history of 
neck/elbow pain and an assessment of cervical osteoarthritis, 
without any mention of a spinal fracture.  None of the 
competent evidence of record indicates that appellant had a 
cervical spine injury/disability, including arthritis and 
cervical stenosis/radiculopathy, during service or proximate 
thereto nor that a cervical spine injury/disability is 
related to service.  As such, it is the Board's opinion that, 
contrary to assertions presented, VA is not under a duty to 
provide medical opinion on the etiology of his cervical spine 
injury/disability, since no in-service cervical 
injury/disability has been established.  See also 38 C.F.R. 
§ 3.159(c)(4) (2004).

In addition, appellant was issued a Statement of the Case and 
Supplemental Statement of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Included in that Statement of the Case were 
provisions of 38 C.F.R. § 3.159 setting forth VA's duties to 
assist in developing claims and notify claimants of necessary 
information/evidence; and the reasons and bases for the 
adverse decision clearly informed appellant that there was no 
in-service evidence of a cervical spine injury/disability, 
including fracture; that a cervical spine disability, 
including arthritis and cervical stenosis/radiculopathy, was 
initially clinically shown decades after service; and that 
there was no competent evidence relating such cervical spine 
disability to service.  As such, it would have been 
reasonable to expect appellant to provide information or 
competent evidence indicating that such cervical spine 
disability is related to service.  See also Mayfield v. 
Nicholson, No. 02-1077, slip op. at 32 (Vet. App. April 14, 
2005).  Appellant did in fact provide information in his 
testimony at a subsequent RO hearing on this point in 
controversy.  Appellant or his representative has not 
indicated with any degree of specificity how any lack of 
notice or evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 15.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  Although a VCAA notice was 
not provided in the instant case on the issue on appeal, 
Pelegrini does not contain a remedy under such facts, nor is 
an efficient or timely remedy evident to the Board under the 
circumstances here as to the service connection appellate 
issue.  Parenthetically, an August 2002 VCAA letter was 
issued on another service connection issue that did address 
what the evidence must show to prove service connection and 
what duties applied as to appellant and VA.  Appellant and 
his representative have not subsequently stated that there is 
any material evidence not currently of record that should be 
obtained with respect to this service connection issue.  In 
any event, the Board finds that, in the circumstances of this 
case, the directives and intent of the VCAA were essentially 
complied with regarding VA's duties to notify and assist the 
veteran; and any additional development or notification would 
serve no useful purpose, with respect to the service 
connection appellate issue.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any "error" resulting from lack of a VCAA 
notice does not affect the merits of the service connection 
claim at issue or his substantive rights, for the aforestated 
reasons and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); and Miles v. Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the service connection issue in question.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's service medical records reveal that in September 
1952, he stated that a "jeep hit his chest" yesterday.  
There was absolutely no mention of any spinal injury.  
Clinically, it was specifically noted that there was no 
evidence of fracture.  There was slight swelling involving 
the sternum.  A contusion was diagnosed and recommended 
treatment included hot towels.  The remainder of his service 
medical records, including a March 1953 service separation 
report, did not include any complaints, findings, or 
diagnoses pertaining to a cervical spine disability, 
including arthritis and cervical stenosis/radiculopathy.  The 
spine was described as normal on clinical evaluation at 
separation.

In an August 1953 initial application for VA disability 
benefits, appellant only claimed a spinal condition involving 
a back injury sustained in December 1952.

VA outpatient treatment records reveal that in August 1953, 
appellant related that a jeep had fallen and landed on his 
chest while working on it at the end of 1952; that he had 
received no treatment except being checked for a fracture at 
a hospital; that he had had breathing difficulty; that no x-
rays were performed; and that he had been told that there was 
nothing wrong.  It was also noted that two days ago, he had 
hurt the bottom of his spine and a congenital malformation of 
the coccyx with possible fracture was suspected.  However, x-
rays of the sacrum/coccyx were negative and "coccydynia" 
was diagnosed.  The examiner opined that there was no 
relationship between the coccyx condition and service.  
Service connection was denied for low back pathology and the 
rating decision was not appealed.

VA outpatient treatment records reveal that in April 1979, 
more than two and a half decades after service, an x-ray of 
the cervical spine showed C5-C6 disc space narrowing.  There 
was no mention of a spinal fracture, although a history of 
old trauma was also noted in the radiographic report.  In 
August 1979, an eight-month history of neck/elbow pain was 
reported.  Significantly, it was noted that appellant had 
been a quahog raker for the past several years, utilizing a 
25-foot steel rake.  The assessments were C5-C6 
osteoarthritis and elbows probably secondary to occupational 
trauma.  Cervical radicular pain with left arm paresthesia 
was also noted.  

Subsequent VA x-rays and MRI studies of the cervical spine 
dated in 2002 confirm extensive degenerative disease and 
impingement on the neural foramina/spinal stenosis at C3-C7.  

A June 2003 written statement from a former mess steward 
indicated that he recalled a jeep falling on and injuring a 
soldier while he was doing maintenance; but that he did not 
know "the specifics."

Although during an October 2004 RO hearing many years after 
service, appellant alleged that a private physician in 1973 
informed him that there was a fractured bone in the "back", 
appellant concedes that any medical records from that 
physician or any other source regarding the "fracture" are 
unobtainable.  It is also significant that appellant has not 
specifically alleged that a fractured bone in 1973 involved 
the cervical spine.  Appellant is not competent to opine as 
to the etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  Additionally, any 
testimony by appellant years after service that medical 
personnel stated that there was a spinal fracture would 
constitute hearsay evidence and does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, the Board totally discounts appellant's 
testimonial evidence as to this matter in controversy 
concerning a spinal fracture as alleged.  As the Court has 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."

In short, the credible, competent evidence of record is 
predominantly negative, and shows that appellant did not have 
a cervical spine injury/disability, including arthritis and 
cervical stenosis/radiculopathy, during service or cervical 
arthritis within the one-year, post-service presumptive 
period; and that any such disability was initially clinically 
shown many years after service at a time too remote to be 
reasonably related to service.  Consequently, service 
connection for residuals of a cervical spine injury, 
including peripheral neuropathy, is not warranted.  


ORDER

Service connection for residuals of a cervical spine injury, 
including peripheral neuropathy, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


